DETAILED ACTION
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 uses term Turbo-FSK without expanding the acronym FSK.  The acronym should be expanded at least once when first used in the claim set to make the scope of the claims clear.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moradi et al. (USPN 8,731,027).
Regarding claim 1, Moradi teaches a device for transmission of data on a frequency spectrum divided into a plurality Nf of spectrum fragments each covering a frequency band, the frequency bands sbeing discontiguous, comprising a packet generator configured to generate a data packet comprising a payload and at least one occurrence of a constant envelope signaling sequence, 
Regarding claim 8, Moradi teaches a device for reception of data from a frequency spectrum divided into a plurality Nf of spectrum fragments each covering a frequency band, the frequency bands being discontiguous, the device comprising a synchronisation unit and a channel estimation unit and being characterised in that at least one of the units is configured to exploit a constant envelope signaling sequence known to the device, the sequence 15comprises N complex symbols and consists of a plurality of complex symbol sets each associated with one of the spectrum fragments, each set comprising N/Nf complex symbols 
Regarding claim 9, Moradi teaches a method for transmission of data on a frequency spectrum divided into a plurality Nf of spectrum fragments each covering a frequency band, the frequency bands 25being discontiguous, characterised in that it comprises generation of a data packet comprising a payload and at least one occurrence of a constant envelope signaling sequence, said sequence comprises N complex symbols and consists of a plurality of complex symbol sets each associated with one of the spectrum fragments, each set comprising N/Nf complex symbols and each complex of a set comprises a spectral 30transposition term that distribute the complex symbol in the frequency band covered by the spectrum fragment associated with this set and a scaling term that distributeS67652 US - TM 13 uniformly the complex symbols of the set in the frequency band covered by the spectrum fragment associated with this set [Abstract, Fig. 1B and 1C show 
Regarding claim 10, Moradi teaches a method for reception of data from a frequency spectrum divided into a 5plurality Nf of spectrum fragments each covering a frequency band, the frequency bands being discontiguous, comprising a synchronisation step and a channel estimation step, and being characterised in that at least one of said steps uses a known constant envelope signaling sequence, said sequence comprises N complex symbols and consists of a plurality of complex symbol sets each associated with one of the spectrum fragments, 10each set comprising N/Nf complex symbols and each complex symbol of a set comprises a spectral transposition term that distribute the complex symbol in the frequency band covered by the spectrum fragment associated with this set and a scaling term that distribute uniformly the complex symbols of the set in the frequency band covered by the spectrum fragment associated with this set [Abstract, Fig. 1B and 1C show discontiguous frequency bands used for communication, Col. 6, line 31 – Col. 7, line 37].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moradi et al. (USPN 8,731,027) in view of F. Dehmas, V. Mannoni and V. Berg, "Turbo-Fsk, a Physical Layer for LPWA: Synchronization and Channel Estimation," 2018 European Conference on Networks and Communications (EuCNC), 2018, pp. 1-5, doi: 10.1109/EuCNC.2018.8442497.
Regarding claim 7, Moradi teaches a device as discussed in rejection of claim 1.
However, Moradi does not teach a modulator configured to implement a Turbo-FSK modulation.
Dehmas teaches a modulator configured to implement a Turbo-FSK modulation [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Turbo-FSK modulation so that high energy efficiency can be achieved.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (USPN 8,565,063) teaches detecting a communication environment or determining communication requirements. System parameter information is determined for adaptive orthogonal frequency division multiplexing (OFDM).
El Nahas El Homsi et al. (USPN 7,583,721) teaches a spread spectrum modulator converts input digital sequences to a radio transmitter spread spectrum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/     Primary Examiner, Art Unit 2464